DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 (and claims 8, 9, 11, 17, 18, and 20 which further limit the structural formula in claims 1 and 14), do not define R and R’. The broadest definition in the specification on page 4, line 20 to page 5, line 18, recites that R and R’ are independently hydrocarbyl group, such as alkyl and cycloalkyl with 1-31 carbon atoms, which may include heteroatoms and / or substituent, with additional definitions to further limit R and R’. The broadest interpretation for purposes of examination will be hydrocarbyl. 
Furthermore, the claims are rejected as being unclear for reciting “adjusted to have a water content to within + 15 percent of a selected value”. It is unclear as to what the amount/ range of amounts applicant is claiming. How is “a selected value” defined? The specification teaches on page 10:

    PNG
    media_image1.png
    189
    343
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    240
    351
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    402
    361
    media_image3.png
    Greyscale

Therefore, the instant specification defines the value broadly as any amount needed to achieve the desired tin concentration and shelf life, which can be 250 ppm by weight to about 10,000 ppm by weight, but uses amounts as low as 41 ppm in examples(see table  1). It appears from the specification that while a preferred range may be 250 ppm top 10,000 ppm, much smaller amounts are usable, and that would include any amount over zero given that the tin concentration may be as desired and no adjustment needed, but that the invention recites that some water is present (will have a water content, thus there is some amount of water over zero). Therefore for purposed of examination, any amount from 0<  water > 10,000 will be the value from which the + 15 percent will be determined absent clarification from the applicant, as the water content appears to also be linked to the tin concentration and be adjusted to give a specific tin concentration as well.
With respect to claim 22, the claim is unclear as to what the precursor solution is. While the claim clearly recited the water content unlike claims 1 and 14, the claim is quite broadly drawn to a method of patterning a precursor solution. What is the precursor? The instant specification requires that a tin precursor be present, not any organometallic precursor, For purposes of examination, the claim will be interpreted as a tin precursor solution, as the specification does not teach broadly that other organometallics may be used with the water adjustment feature. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers et al (2017/0102612).
Meyers et al disclose a method of improved patterning performance at lower radiation doses, obtained by using an organotin-containing composition with specific alkyl-Sn bonds, and a selected amount of tin precursors free of radiation sensitive ligands.
The composition comprises an organic solvent (most preferred by the instant specification, 4-methyl-2-pentanol, is employed in examples and has a melting point within the range of claims 3 and 15; instant claims 3, 4, and 15), and an organotin compound in a concentration of 0.0025M to about 1.5M (instant claims 1, 5, and 14): 

    PNG
    media_image4.png
    91
    278
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    84
    268
    media_image5.png
    Greyscale

The preferred compound s CH3Sn(O-t-Butyl)3, wherein the instant R is methyl, R’ is t-butyl (instant claims 1, 9, 14, and 18), but other exemplified compounds employ an amyl group in the place of the t-butyl, thus one of ordinary skill in the art would have been motivated to select an tin compound having and OR’ groups, wherein R’ is amyl (instant claims 8 and 17). 
Furthermore, the reference teaches that multiple compounds may be employed in combination, and from a list of preferred compounds, it is known to replace the monoalkyl ligand (see table 1 wherein butyl and propyl, and methyl and butyl are used with the same X groups of NR2 or OR group. Given that both O-t-butyl and Ot-amyl groups are contemplated for X groups, it would have been obvious to one in the art to employ a combination of compounds, wherein the R group alkyl differed, with the resultant composition meeting the limitations of the instant claims 10, 11, 19, and 20 ([0076], table 1, [0080]).
With respect to the limitations requiring the precursor solution be adjusted to have a water content of  + 15 percent of the defined water value (250 ppm to 10,000 ppm), the reference teaches that the solution is prepared in the presence of water vapor, and some will reactive with tin precursors, thus some water is present in the solution, and given that the tin concentration falls within the desired value range, the water content would be present within a range that would not negatively impact the properties of the precursor solution as required by claims 1 and 14 ([0037], [0061], [0068], [0075]), [0083]). The reference further teaches that the solvent solution and the compound may be prepared separately in the presence of water vapor and mixed, therefore the solvent solution is exposed to water vapor prior to being mixed with the compounds ([0066]; instant claim 2). 

    PNG
    media_image6.png
    28
    281
    media_image6.png
    Greyscale
 
With respect to the amounts of water added in claims 6, 7, 14, 16, and 22, as the reference teaches that the solutions and mixed and coated in the presence of water vapor, and that water may be present in the solution for the hydolysis reaction, one of ordinary skill in the art would have been motivated to employ concentration of water vapor or include water in an amount effecitve to achieve  a hydroylsis reaction which results in the resultant physical properties of the resultant coated layer, wherein the presence of the water provides a metal-free reavtant for the reaciton ([0067]). The amount of water in the precursor solution is a result-effective variable, and through routine testing to achieve the reaction leading to the physial properties desired, one of ordinary skill in the art would have arrived at an amount falling within the claimed ranges, of small amounts of water, also given that the resultant tin conncetration falls within the scope of the claims.
	With respect to the limitations regarding the shelf life of the solution recited in claims 3, 6, 7, 12, 14, and 21, given that the solution of the reference employs similar compounds in similar amounts, absent evidence to the contrary, one of ordinary skill in the art would have expected the solution of the reference to possess similar properies and meet these limitations.

The method of patterning includes forming a coating on a substrate, drying the coating to form a layer having a thickness of about 1 nm to 45nm and a variation of +25 % which would fall within the scope of claim 13 ([0072]), irradiating the layer to form a latent image, and developing the layer to form the pattern (instant claim 22): 

    PNG
    media_image7.png
    245
    298
    media_image7.png
    Greyscale

Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the solution and perform the patterning method of Meyers et al, choosing as the compound, that a tin compound having the instantly claimed structure in a concentration as claimed, wherein the solution comprises water in an amount as claimed.
Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers et al in view of Tsubaki et al (EP 3435158). 
Meyers et al has been discussed above. The reference teaches that the solutions may be prepared in the presence of water vapor and/or water included in the solution each to impact the hydrolysis reaction. However, alternatively, Tsubaki et al disclose a similar composition of metal-containing resists, and teaches that it is known to incorporate water into such a solution comprising an organic solvent such a 4-methyl-2-pentanol ([0042]-[0045]) to obtain a targeted final metal concentration ([0036], [0218]). 
With respect to the amounts of water added in claims 6, 7, 14, 16, and 22, as the reference teaches that the solutions and mixed and coated in the presence of water vapor, and that water may be present in the solution for the hydolysis reaction, one of ordinary skill in the art would have been motivated to employ water in a desired amount effecitve to achieve  a hydroylsis reaction which results in the resultant physical properties of the resultant coated layer, wherein the presence of the water provides a metal-free reavtant for the reaciton ([0067]). Furthermore, the secndary reference teaches that an amount of water may be added to adjust the final metal (tin) concentration. Therefore. the amount of water in the precursor solution is a result-effective variable, and through routine testing to achieve the reaction leading to the physial properties desired, one of ordinary skill in the art would have arrived at an amount falling within the claimed ranges, of small amounts of water, also given that the resultant tin conncetration falls within the scope of the claims.

Given the teachings of the references, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the solution of Meyers et al which can have added water, to the solutions prior t mixing and adjusted to arrive at a desired metal concentration as taught by Tsubaki et al, wherein the resultant material and process also meets the limitations of the instant claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722